UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6657



NESTOR G. GONZALES,

                                             Petitioner - Appellant,

          versus

ELLIS B. WRIGHT,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-94-584-R)


Submitted:   January 9, 1996              Decided:   January 25, 1996


Before HALL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Nestor G. Gonzales, Appellant Pro Se. John H. McLees, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Gonzales v. Wright, No. CA-94-584-R (E.D. Va. Mar. 22, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2